Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/29/2021.
             Claims 1, 2-11 and 13-21 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 07/28/2021 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 03/29/2021 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1, 2-11 and 13-21.
 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2-11 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,990249.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,990249 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17/215992. (See table below). 
		
Instant Application claim 1
Patent No. 10,90249 claim 1
A computer-implemented method for dynamically presenting graphical user interface elements in a graphical user interface for a plurality of multi-dimensional data sets, the method comprising: 
 	receiving one or more input data sets representing data associated with a basket identifier, the basket identifier for identifying a plurality of asset data sets as a basket; 
 	generating, from the one or more input data sets, a plurality of data values 
 	generating signals for displaying an plurality of intermediate graphical user interface elements on an intermediate plot, each intermediate graphical user interface element corresponding to a basket of the plurality of baskets, each graphical user interface element having a visual feature associated with a first cluster; 
 	receiving at least one activation signal at least one position on the intermediate plot;
 	 performing a second clustering to generate a second cluster data set for associating each of a plurality of baskets 
 	orthogonally transforming data associated with basket identifiers, the basket identifiers associated with a particular second clusters to generate a set of principal component values; and 
 	generating signals for displaying a plurality of graphical user interface elements on a two or three dimensional plot corresponding to the set of principal component values, each graphical user interface element having a visual feature associated with a first cluster or a second cluster.


 	receiving one or more input data sets representing data associated with a basket identifier, the basket identifier for identifying a plurality of asset data sets as a basket; generating, from the one or more input data sets, a plurality of data 
 	performing a first clustering to generate a first cluster data set for associating each of a plurality of baskets with one of a plurality of first clusters, the first clustering based on at least one parameter associated with the basket identifier; 
 	performing a second clustering to generate a second cluster data set for associating each of a plurality of baskets in a particular first cluster of the plurality of first clusters with one of a plurality of second clusters, the second clustering based on at least one parameter associated with the particular first cluster; orthogonally transforming data associated with basket identifiers, the basket identifiers associated with a particular second clusters to generate a set of principal component values; and

 	wherein generating at least a subset of the plurality of data values for populating the plurality of asset data sets comprises standardizing at least one value associated with a data field, wherein standardizing the at least one value associated with the data field includes: subtracting a mean value from a data value associated with the data field of one or the plurality of asset data sets; and dividing a result of the subtraction from an absolute deviation from the mean value.




	
Instant Application claim 11
Patent No. 10,90249 claim 10
A computer implemented system, including one or more computer processors coupled to computer memory, the one or more computer processors configured for: 
 receiving one or more input data sets representing data associated with a basket identifier, the basket identifier for identifying a plurality of asset data sets as a basket; generating, from the one or more input data sets, a plurality of data values for populating the plurality of asset data sets; performing a first clustering to generate a first cluster data set for associating each of a plurality of baskets with one of a plurality of first clusters, the first clustering based on at least one 
generating signals for displaying an plurality of intermediate graphical user interface elements on an intermediate plot, each intermediate graphical user interface element corresponding to a basket of the plurality of baskets, each graphical user interface element having a visual feature associated with a first cluster; 
 receiving at least one activation signal at least one position on the intermediate plot; performing a second clustering to generate a second cluster data set for associating each of a plurality of baskets in a particular first cluster of the plurality of first clusters with one of a plurality of second clusters, the second clustering based at least on features associated with one or more medoids corresponding to the at least one position of the at least one activation signal; orthogonally 
generating signals for displaying a plurality of graphical user interface elements on a two or three dimensional plot corresponding to the set of principal component values, each graphical user interface element having a visual feature associated with a first cluster or a second cluster.

 	receiving one or more input data sets representing data associated with a basket identifier, the basket identifier for identifying a plurality of asset data sets as a basket; generating, from the one or more input data sets, a plurality of data values for populating the plurality of asset data sets; 
 	performing a first clustering to generate a first cluster data set for associating each of a plurality of baskets with one of a plurality of first clusters, the first clustering based on at least one 
 	generating signals for displaying a plurality of graphical user interface elements on a two or three dimensional plot corresponding to the set of principal component values, each graphical user interface element having a visual feature associated with a first cluster or a second cluster; 




Claims 11-18 of Patent No. 10,990249 satisfies all the elements of claims 13-20 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 21
Patent No. 10,90249 claim 19
A non-transitory computer readable medium, storing machine interpretable instructions, which when executed, configure one or more processors for 





Per the instant office action, claims 1-1, 3-11 and 13-21 are being considered allowable.  These claims would be allowed if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,990249 is overcome.  Case will be allowed upon receive a terminal disclaimer.


Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generating a user interface adapted to providing a custody transactions system by detecting anomalies in clustered data structure.

a.	Martin et al.; (US PGPUB 2014/0372482, hereafter Martin) “PERFORMING DATA MINING OPERATIONS WITHIN A COLUMNAR DATABASE MANAGEMENT SYSTEM PERFORMING DATA MINING OPERATIONS WITHIN A COLUMNAR DATABASE MANAGEMENT SYSTEM” discloses “data mining to process data sourced from various database management systems and retrieve data stored by the database 
Martin also teaches classify the data and anomaly detection or outlier detections and group those anomaly records in the group [0019-0020].
Martin further teaches plurality of baskets and basket analysis [0019-0022]. 

b.	Maheshwari et al.;(US PGPUB 2017/0364851, hereafter Maheshwari) “SEASONALITY VALIDATION AND DETERMINATION OF PATTERNS” discloses “generating and validating seasonal patterns based on detected behavior within the set of time-series data”).
Maheshwari further teaches anomaly detection of anomaly data [0037.
Maheshwari also teaches clustering/group a set of time series in buckets/baskets and then analyze those data/record [0043-0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163